



Exhibit 10.30


ADDENDUM TO EMPLOYMENT AGREEMENT


This Addendum to Employment Agreement (this “Addendum”) is made and entered into
as of February 28, 2020 by and between Nelson Chai (“Employee”) and Uber
Technologies, Inc. (the “Company”), a Delaware corporation.
WHEREAS:
1.
Employee and the Company entered into an Employment Agreement dated April 9,
2019 (the “Employment Agreement”), which was amended September 1, 2019.

2.
Employee and the Company have agreed that the Employment Agreement will be
amended according to the terms and conditions in this Addendum.

3.
This Addendum is deemed to form an integral part of the Employment Agreement.

EMPLOYEE AND THE COMPANY AGREE AS FOLLOWS, EFFECTIVE FEBRUARY 28, 2020:
For good and valuable consideration, the sufficiency of which is hereby
acknowledged by the parties, Section 2(c) of the Employment Agreement is hereby
amended in its entirety to read as follows:


“c.     Equity Grants.


1.    Annual RSU Grant. Subject to the approval of the Company’s Board of
Directors (or a duly constituted committee thereof), you will be eligible to
receive an annual equity refresh grant (each grant, an “Annual Equity Refresh
Grant”). Each Annual Equity Refresh Grant will be subject to the terms and
conditions set forth (i) in the Company’s 2019 Equity Incentive Plan, as
amended, or any applicable successor plan, and (ii) in the applicable award
agreement. Equity refresh awards are subject to manager and Company discretion,
based on your performance and the performance of the Company. The Company will
determine the amount of each Annual Equity Refresh Grant, and the applicable
vesting conditions, on an annual basis.”
Except for the modifications in this Addendum, all other terms and conditions
contained in the Employment Agreement will remain unchanged and shall be in full
force and effect. Both this Addendum and the Employment Agreement shall be
construed in accordance with and governed by the choice of law provisions set
forth in the Employment Agreement. This Addendum may be executed by pdf or other
electronic signature and by one or more counterpart signatures, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.
ACCEPTED AND AGREED:
 
 
 
 
Uber Technologies, Inc.
 
 
 
/s/ Nelson Chai
 
By: /s/ Nikki Krishnamurthy
Nelson Chai
 
Name: Nikki Krishnamurthy
 
 
Title: Chief People Officer
 
 
 
 
 
 
 
 
 
February 28, 2020
 
February 28, 2020
Date
 
Date




